Citation Nr: 0840394	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-00 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, other than the 
veteran's service-connected mood disorder associated with 
service-connected fibromyalgia.

2.  Entitlement to service connection for a gastrointestinal 
disorder to include irritable bowel syndrome, other than 
irritable bowel syndrome (IBS) related to the veteran's 
service-connected fibromyalgia.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased evaluation for mood disorder 
associated with fibromyalgia.

6.  Entitlement to an effective date earlier than November 4, 
2004, for a mood disorder associated with fibromyalgia.

7.  Entitlement to an effective date earlier than November 4, 
2004, for a total disability rating based on individual 
unemployability due to service-connected disabilities (TIDU). 

8.  Entitlement to an effective date earlier than November 4, 
2004, for Chapter 35 Dependents' Education Assistance (DEA) 
benefits.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from June 1990 to October 
1991, including service in the Southwest Asia Theater of 
Operations from August 1990 to March 1991.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from July 2005 and October 2006 rating decisions by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO). 

As noted in the Issues, above, the veteran has been awarded a 
TDIU, based upon fibromyalgia with fatigue, evaluated as 40 
percent disabling; and a mood disorder, evaluated at 30 
percent.

The issues of entitlement to service connection for a 
psychiatric disorder; service connection for a 
gastrointestinal condition to include IBS; an increased 
evaluation for mood disorder associated with fibromyalgia; an 
earlier effective date for a mood disorder associated with 
fibromyalgia; an earlier effective date for TIDU; and an 
earlier effective date for DEA benefits, are herein REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is required by the appellant.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that gastroesophageal reflux disease developed in service or 
is otherwise causally related to service.  

2.  The preponderance of the evidence is against a finding 
that tinnitus developed in service or is otherwise causally 
related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for gastroesophageal 
reflux disease are not met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In this case, as 
detailed below, any VCAA notice timing error has been 
appropriately cured.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case for both 
issues adjudicated herein (service connection for GERD and 
service connection for tinnitus).  VCAA notice letters were 
issued in November 2004 and January 2005, which together 
satisfied the VCAA requirements and were issued prior to 
initial adjudication of these claims by the RO's July 2005 
rating action.  These letters informed the veteran of the 
notice and duty-to-assist provisions of the VCAA, of the 
bases of review, and of the information and evidence 
necessary to substantiate these claims.  He was also told by 
that letter that it was ultimately his responsibility to see 
that pertinent evidence not in Federal possession is 
obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In the present case, although the 
development letters addressing the appealed service 
connection claims adjudicated herein did not address the 
downstream issues of initial rating and effective date, such 
errors are harmless and moot, because those claims, for 
service connection for GERD and service connection for 
tinnitus, are herein denied.
 
The development letters also requested that the veteran 
advise of any VA and private medical sources of evidence 
pertinent to his claims, and provide necessary authorization 
to obtain those records.  It also requested evidence and 
information about treatment after service, in support of the 
claims.  The veteran did inform of VA and private treatment, 
and these records were obtained in the course of development 
of his claims, including those on appeal inclusive of those 
adjudicated herein.  With provided authorization, the RO 
obtained and associated with the claims file VA and private 
treatment records.  

Records underlying Social Security disability determinations 
were also obtained and associated with the claims file in 
June 2006.  

The veteran was appropriately informed, including by the 
appealed rating decisions and SOCs, of records obtained, and, 
by implication, of records not obtained.  He was also 
adequately informed of the importance of obtaining all 
relevant records, and of his ultimate responsibility to see 
that records are obtained in furtherance of his claims.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
veteran indicates that the claimed disability or symptoms may 
be associated with service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Here, the veteran was afforded VA examinations addressing 
both intestinal disorders and tinnitus, as discussed below.  
While it is true that the intestinal disorders examination 
reports did not include an opinion of etiology as related to 
service, that is ultimately not required where, as here, 
there is no evidence of upper gastrointestinal findings or 
treatments or diagnoses in service, and no evidence 
supporting incurrence of that disorder in service beyond the 
veteran's own bare assertion, so as to support an etiological 
medical opinion relating the current disease (if present) to 
service.  Because the Board finds that assertion insufficient 
in this case to support a medical opinion, in light of a 
record that does not otherwise indicate and rather points 
away from the presence of GERD in service, the Board finds 
that such a medical opinion is not warranted.  McLendon.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  A medical examination obtained 
addressing the veteran's tinnitus did provide an opinion 
addressing etiology as related to service, which examination, 
taken together with the balance of the evidence of record, is 
adequate for the Board's adjudication of that claim.  

Hence, the evidentiary record is sufficient for the Board to 
adjudicate both claims adjudicated herein, and no further 
examination or medical opinion is required.  The Board 
accordingly concludes that any VA examination requirements 
for the service connection claims adjudicated herein have 
been satisfied.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims adjudicated herein.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran has presented no avenues of evidentiary development 
that the RO has not pursued by query.  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the claims.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

The veteran has addressed his claims by written statements, 
and has declined the opportunity of a hearing by a VA Form 9 
submitted in November 2006.  There has been no expressed 
indication that he desires a further opportunity to address 
his claims adjudicated herein.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio, 
supra.  The Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claims.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Laws Governing Claims for Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  


III.  Claim for Service Connection for Gastroesophageal 
Reflux Disease

The veteran's service separation examination in September 
1991 noted that he had no history of any ongoing medical 
problems.  No gastrointestinal disorder was noted on that 
examination.  The veteran's service medical records as a 
whole are entirely negative for any complaints, findings, 
treatments, or diagnoses of any upper gastrointestinal 
disorder or symptoms thereof.  

In May 2000 the veteran received VA treatment for heartburn 
with a history of gastroesophageal reflux diagnosed several 
years prior, treated with lansoprazole with good effect.  The 
examiner assessed chronic dyspepsia.  

In July 2000 the veteran underwent an upper endoscopy for 
gastroesophageal reflux.  The veteran reported a history of 
reflux symptoms since age 16, with the condition improved 
with a proton pump inhibitor.  He also reported symptoms of 
awaking at night gasping for breath, which would occur if he 
missed doses of his medication.  Upon esophagogastric 
endoscopy, there was no evidence of esophagitis, but there 
were some small nodular areas which the examiner assessed as 
possibly consistent with old healed esophagitis of the distal 
esophagus.  

An October 2000 VA treatment record notes a history of 
gastroesophageal reflux, though with an endoscopy in July 
2000 not showing any evidence of persistent esophagitis.  The 
veteran's symptoms were noted to be well controlled with 
lansoprazole.  VA treatment records from this period noted 
the veteran's persistent smoking as negatively affecting his 
condition.  

Upon VA examination in April 2005, upper gastrointestinal 
conditions were not addressed.  Upon VA examination in August 
2006, the veteran reported having a lot of heartburn if he 
did not take his lansoprazole, with nausea approximately 
three to four times per month.  That examiner principally 
addressed irritable bowel syndrome, and did not address 
etiology of the veteran's claimed gastroesophageal reflux.  

Based on the absence of any service record related to upper 
gastrointestinal conditions, and the presence of post-service 
records amply documenting a gastro-esophageal reflux 
condition and/or gastritis without a causal link to service, 
the Board finds that the weight of the evidence is against 
the veteran's contention of a causal link between service and 
his claimed GERD.  Accordingly, the preponderance of the 
evidence is against the claim and, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Claim for Service Connection for Tinnitus

The veteran's service clinical records including his service 
separation examination are entirely negative for any 
complaints, findings, treatments, or diagnoses of tinnitus.  
Post-service, there are also no medical or other records 
documenting tinnitus prior to the veteran's November 2004 
claim for service connection including for tinnitus.  

The veteran's post-service work history is significant for 
numerous opportunities for noise exposure, including work as 
a mill worker and logger, and in boat repair.  

The veteran was afforded a VA audiology examination in April 
2005, and he then complained of intermittent bilateral 
tinnitus.  He reported having occasional dysequilibrium.  He 
alleged that he was exposed to noise in service during the 
Persian Gulf War when sitting 30 feet behind a five-inch gun 
turret that went off.  The veteran reported post-service work 
in a lumber mill for one year with ear protection, and in a 
machine shop for eight years.  He also reported hunting for 
years.  He alleged that he heard ringing in his ears in 
service a few days after the incident when the five-inch gun 
fired.  He further alleged that currently he had ringing in 
one or both ears, up to one hour daily.  The examiner 
conducted a physical examination and noted audiometric 
findings.  The examiner noted the veteran's multiple other 
diagnosed disorders which might affect tinnitus, and in 
particular noted the absence of findings from service, with 
the service separation examination showing grossly normal 
hearing.  Based upon the evidence presented, the examiner 
concluded that it is less likely than not that the veteran's 
tinnitus is related to service.  
 
The negative VA opinion in April 2005 and the absence of any 
corroborating evidence over multiple years following service, 
as well as the veteran's history of work with significant 
noise exposure for years after service, together outweigh the 
veteran's unsubstantiated assertion of tinnitus originating 
from or related to service.  Accordingly, the preponderance 
of the evidence is against the claim for service connection 
for tinnitus.  38 C.F.R. § 3.303.  Therefore, the benefit-of-
the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for gastroesophageal reflux disease is 
denied.

Service connection for tinnitus is denied.


REMAND

Appealed claims addressed by this remand including 
entitlement to service connection for a psychiatric disorder 
other than the mood disorder associated with the veteran's 
service-connected fibromyalgia; service connection for a 
gastrointestinal condition to including irritable bowel 
syndrome, other than irritable bowel syndrome related to the 
veteran's service-connected fibromyalgia; an increased 
evaluation for mood disorder associated with fibromyalgia; an 
effective date earlier than November 4, 2004, for a mood 
disorder associated with fibromyalgia; an effective date 
earlier than November 4, 2004, for TIDU; and an effective 
date earlier than November 4, 2004, for Chapter 35 DEA 
benefits.  

Ultimately, all these claims turn on the presence of 
fibromyalgia, either to ascertain the nature and extent of 
the disease claimed as distinct from that associated with 
fibromyalgia, or to ascertain the nature and extent, date of 
onset, entitlement, or date of entitlement, for disease or 
total disability as associated with fibromyalgia.  Although 
the RO, via a decision of the decision review officer (DRO) 
in a June 2005 decision, granted service connection for 
fibromyalgia, the Board nonetheless notes that there was then 
and still remains considerable doubt as to whether the 
veteran has fibromyalgia.  Such doubt as to the presence of 
disease presents particular difficulty where, as here, the 
extent of disease, and whether secondary disease is 
supportable, must necessarily turn upon whether the disease 
is in fact present.  

Diagnoses of fibromyalgia in the record appear to be 
primarily based upon that diagnosis already having been 
"established" or "presumed" in the absence of another 
disability to fit the panoply of complained-of symptoms, 
whereas most examiners who documented their careful 
consideration of signs, symptoms, and other diagnosed or 
possible disorders appear to have generally concluded that a 
diagnosis of fibromyalgia could not be made.  

As various examiners have noted in the record, because of the 
absence of any definitive confirmatory test specific to the 
disease, a diagnosis of fibromyalgia is made based on the 
presence of an accumulated set of signs and symptoms of the 
disease, and the absence of other disorders which would 
otherwise explain those signs and symptoms.  In short, the 
diagnosis is made largely based upon the absence of other 
possible causes of the veteran's symptoms, and of the 
presence of sufficient specific signs and symptoms to support 
a diagnosis of fibromyalgia.  Yet, as discussed below, 
identified signs and reported symptoms to support the 
diagnosis have been highly variable in the course of the 
record, and sufficient examinations and tests or studies to 
rule out other noted possible causes of those signs and 
symptoms have not been conducted.  Rather, the current record 
appears deficient in identifying, to the extent reasonably 
possible, the condition or conditions which cause the 
veteran's complained-of symptoms, as discussed below.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  Where, as here, 
the veteran's claims on ancillary issues turn on whether or 
not he has fibromyalgia, the Board must consider whether the 
veteran does or does not have that disorder, regardless of 
whether the RO has previously concluded that service 
connection for the disorder was warranted.  The Board cannot 
make its own independent medical determination, however, and 
we must have plausible reasons, based upon medical evidence 
in the record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Hence, 
the Board must remand these interrelated claims for an 
examination, supported by adequate tests and studies, to 
resolve adequately the question of whether the veteran has 
fibromyalgia, or contrarily, whether the veteran has other 
disorder(s) to explain his neuromuscular or other 
corroborated symptoms so as to rule out a diagnosis of 
fibromyalgia.  

Symptoms purportedly supportive of a diagnosis of 
fibromyalgia have become manifest, based on the veteran's 
complaints of these symptoms to examiners, gradually 
following his submission of a claim for service connection 
for the disorder in January 2003.   A treatment evaluation in 
April 2003 noted that at that time fibromyalgia as a 
diagnosis was only weakly supportable, due to the absence of 
a sleep disorder, headaches, Raynaud's symptoms, or irritable 
bowel syndrome.  In a September 2003 VA treatment record, the 
veteran was noted to have been studying the subject of 
fibromyalgia.  In years following the September 2003 
treatment, symptoms have appeared which include sleep 
disturbance, headaches, and irritable bowel syndrome.  The 
subjectivity of these self-reported symptoms, the timing of 
their reporting, contradicting prior reports, and the absence 
of corroborating testing, all appear to leave a diagnosis of 
fibromyalgia substantially in question.  

Notably, at a July 2003 private evaluation, the examiner 
noted that there was no synovitis and no specific tenderness 
at any trigger points or tendon insertion sites (tenderness 
at trigger points being a principal basis of ascertaining the 
presence of fibromyalgia).  That examiner assessed possible 
compartment syndrome based on the possibility of the 
veteran's substantially enlarged forearm muscles impinging on 
underlying nerves.  

In that July 2003 evaluation, as in several other records 
within the claims folder, the veteran's striking muscularity 
is noted, particularly of the calves and forearms, which that 
examiner characterized as "overmusculature".  In a March 
2003 VA treatment report, the examiner noted that non-
elevated creatinine kinase (CK) levels ruled out myopathies, 
and found that, because a repeat EMG was normal, no muscle 
biopsy was indicated.  However, other diseases potentially 
productive of muscle weakness, such as mitochondrial 
cytopathy, were not explored.  

Also notably, upon a VA examination of the veteran for 
gastrointestinal disorders in August 2006, the veteran 
alleged that he had experienced intermittent diarrhea since 
service, with remissions, with current symptoms including 
loose stools three times daily with a small amount of blood 
upon wiping, cramping 10 days per month of mild severity, and 
diarrhea for two to four weeks every two months.  However, 
that examiner noted that a diagnosis of irritable bowel 
syndrome had not been supported upon examination, because a 
colonoscopy in April 2005 was negative for the disorder.  

Upon a treatment evaluation in March 2003, the examiner then 
noted the veteran's report of insidious symptoms of weakness 
and pressure, and burning pain in both hands, beginning in 
1993, exacerbated by manual work or writing, and his history 
of carpal tunnel and pronator tunnel syndrome decompression 
surgery on the right upper extremity in 1994, without relief 
of symptoms.  The veteran reported at the March 2003 
treatment that over the time period following that surgery he 
had experienced weakness and reduction of grip, pain using 
the forearm, low back pain, shoulder pain, thigh pain, and 
pain in the external aspect of the ankle.
 
Upon VA examination in August 2006, the veteran showed mild 
pain response at all 18 trigger points to be considered for a 
diagnosis of fibromyalgia.  The examiner, however, failed to 
question whether fibromyalgia was supportable in the absence 
of an at least moderate pain response at trigger points, and 
failed to address why a stronger response was not needed in 
this case to support a diagnosis of fibromyalgia.  Rather, 
that examiner did not even consider whether fibromyalgia or 
another disorder was present, instead noting that 
fibromyalgia was already established, and expressly electing 
not to conduct any tests to consider other possible causes of 
the symptoms.  
  
As the RO accurately noted in its prior denial of service 
connection for fibromyalgia in June 2003, past treatment 
records included diagnoses of carpal tunnel syndrome, 
pronator syndrome, recurrent ankle sprains, and tendonitis 
and overuse syndrome; and prior VA examination assessments 
suggested other possible disorders including ulnar nerve 
neuropathy, rheumatoid arthritis, or another auto-immune 
disorder.  The RO in June 2003 denied service connection for 
fibromyalgia due to the absence of medical evidence to 
support the presence of that disorder.  The Board questions 
whether the status of medical evidence since that time, as 
supported by independent medical findings (versus the 
veteran's current panoply of complaints) has changed to 
support a fibromyalgia diagnosis.  

The DRO in June 2005 granted service connection for 
fibromyalgia.  However, the DRO in that same decision noted 
the presence of substantial doubt in the record as to whether 
the veteran has that disorder.  The DRO noted that upon a 
Gulf War Protocol examination in June 2004 the examiner had 
found that a diagnosis of fibromyalgia could not then be 
supported, whereas upon VA orthopedic outpatient clinic 
evaluation in October 2004, the examiner noted the absence of 
a diagnosis of systemic or focal neuromuscular disease, and 
then concluded that in the absence of such diagnoses, a 
diagnosis of fibromyalgia was "presumed."  

Again, the Board does not believe sufficient efforts to rule 
out other causes were made to arrive at that presumed 
diagnosis.  It appears from the record that diseases which 
may be indicated were not adequately considered or tested-
for, with examiners or treating physicians relying on a fall-
back diagnosis of fibromyalgia despite substantial 
inconsistencies within the record regarding symptoms 
purportedly supporting that diagnosis.  Prior diagnoses 
explaining portions of the veteran's current symptom-set, 
including pronator teres syndrome as diagnosed and operated 
on in November 1998, were not adequately addressed or 
considered.  The veteran's bilateral upper extremity 
difficulties, and particularly bilateral hand difficulties, 
date from documented treatments beginning in 1994, with tests 
in January 1994 showing nerve compression, and a history 
noted in January 1994 of repeated direct trauma to the motor 
branch when the veteran, in the course of doing millwork, 
would use the palm of his hand to hit the ends of boards and 
push them into place in a stack.  Failure to consider these 
past histories of neuromuscular trauma and disorder would 
appear to render recent assessments of fibromyalgia 
unreliable.  Examinations that do not take into account the 
records of prior medical treatment are neither thorough nor 
fully informed.  See Green v Derwinski, 1 Vet. App. 121, 124 
(1991).  

Relying on a poorly supported medical presumption of 
fibromyalgia as a basis for service connection is 
particularly troubling where, as here, a diagnosis of 
fibromyalgia is relied upon to support service connection for 
that disorder based on a Persian Gulf War presumption which 
itself only requires a diagnosis of the disorder for its 
presumption.  38 C.F.R. § 3.317.  

A VA neurologist upon July 2002 treatment evaluation noted 
the veteran's complaint of a myriad of symptoms, including at 
times twitching of muscles of the arms, occasional loss of 
balance, neck and lower back pain, occasional calf cramps, 
and at times difficulty getting his fingers open if he 
squeezes something hard.  The veteran also then complained of 
some fatigue, joint pain, and depression.  That examiner 
noted that the veteran had "[a]ssorted dysesthesias and 
diffuse weakness" of  "unclear etiology as all symptoms are 
subtle."  The examiner also noted that the veteran had 
reduced conduction velocities in leg studies.  (EMG studies 
in July 2002 produced an impression of "mildly abnormal 
EMG/nerve conduction velocity study.  Findings are consistent 
with a mild nonspecific sensory motor peripheral neuropathy, 
legs greater than arms.")  That examiner recommended 
additional blood testing, and screening for myopathies and 
neuropathies.  The examiner expressed a need to explore 
possible conditions, including the beginning of illnesses 
such as Charcot-Marie-Tooth syndrome, myotonic dystrophy, or 
other neuropathies.  

The record fails to show that the possibility of such 
illnesses, or other disorders of the neuromusculature, were 
adequately explored, despite existence of genetic or other 
tests to rule out such disorders.  Such examination and 
testing should be undertaken, where, as here, many of the 
issues on appeal turn on the existence of fibromyalgia, as 
discussed above.  

Further, inconsistent self-reports and findings regarding 
irritable bowel syndrome and trigger points must be resolved.  
Upon VA examination in June 2004, the examiner noted that the 
veteran then reported having only occasional minor cramps and 
soft bowel movements (in contrast to the veteran's subsequent 
allegations of ongoing irritable bowel syndrome symptoms 
since service), and the examiner concluded that a diagnosis 
of fibromyalgia could not be supported because the veteran's 
pains and trigger points were "quite diffuse."  The 
questions of whether irritable bowel syndrome is truly 
present, and whether trigger point tests correctly indicate 
the presence of fibromyalgia, must be addressed.  
Accordingly, the veteran's response to true-versus-false 
trigger points, and whether sufficiently strong responses to 
sufficient numbers of true (versus false) trigger points are 
elicited to support a diagnosis of fibromyalgia, to rule out 
both somatization and absence of sufficient symptom support a 
fibromyalgia diagnosis, must be appropriately addressed upon 
remand examination.

In addition, based upon multiple indications in the record of 
possible manipulation or misrepresentation of symptoms of 
disease, and in light of a diagnosed personality disorder 
with antisocial traits dating from service, a social and 
industrial survey is also in order.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and its implementing regulations, to include 
advising the veteran of the evidence necessary 
to substantiate his claims, as well as what 
evidence he is to provide and what evidence VA 
will attempt to obtain.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In 
Vazquez  the Court held, in essence, that the 
Secretary must provide the claimant: 

a.  notice that, to substantiate a claim, the 
claimant must provide (or ask the Secretary 
to obtain) evidence of a worsening of the 
condition and its impact on employment and 
daily life;

b.  notice of how disability ratings are 
assigned;

c.  general notice of any diagnostic code 
criteria for a higher rating that would not 
be satisfied by evidence of a noticeable 
worsening of symptoms and effect on 
functioning (such as a specific measurement 
or test result); and

d.  examples of the types of medical and lay 
evidence the veteran may submit to support an 
increased rating claim.

2.  Request that the veteran provide 
information about all instances of medical 
treatment (source, location, and dates of 
treatment) for his claimed disorders from 2003 
to the present.  With appropriate 
authorization, request all records not yet 
obtained; all attempts should be annotated for 
the file along with the results of the search 
for evidence.

3.  Then, schedule an examination by an 
appropriate specialist to address whether the 
veteran has fibromyalgia or other disorders to 
explain his complained-of ongoing symptoms, to 
include any ongoing debilitating weakness, 
pain, and fatigue.  The claims file, to include 
a copy of this Remand, must be made available 
to the examiner for review in conjunction with 
the examination.  The examiner must carefully 
review the file, noting the history of 
complaints, findings, tests, and assessments of 
conditions diagnosed, questioned, ruled out.  
Any necessary tests and studies should be 
conducted to ascertain the nature and extent of 
current disabilities.  The veteran's history of 
past work, past injuries, past disability 
profiles and past treatments and surgeries 
should be carefully noted and considered.  The 
examiner should answer the following:

a.  Address in detail the veteran's physical 
profile, including signs and symptoms of 
disability, and current and past injuries, 
diseases, and disorders. Which complained-of 
symptoms are supported by objective 
findings, and which are contradicted by such 
findings or are otherwise contradicted by 
prior statements in the course of treatments 
or examinations?  What other signs or 
symptoms are present, and are these 
supported by independent clinical evidence?  

b.  The examiner should explore the presence 
or absence of multiple localized disorders 
and/or systemic disorders to explain 
symptoms that are supported by both the 
record as a whole and the examination.  The 
examiner should address any disorders 
identified, and confirm or rule out by tests 
or studies those which might be indicated by 
signs or symptoms.  The examiner should 
address potential conditions, including both 
localized disorders, which may include post-
traumatic impairment of joints or muscles, 
pronator teres syndrome, degenerative disc 
disease, or other bone, muscle, or nerve 
defects; and more systemic diseases such as 
rheumatic processes, mitochondrial 
cytopathies, or myotonias such as myotonia 
congenita or paramyotonia congenita.

c.  The examiner should then endeavor to 
arrive at the most likely diagnosis or 
diagnoses to explain the veteran's symptoms, 
and should discount complained-of symptoms 
to the extent not supported or contradicted 
by prior symptom statements or clinical 
findings.  

d.  The examiner should expressly discuss 
whether a diagnosis of fibromyalgia is 
appropriate (not relying simply on prior 
diagnoses of the disease), or contrarily 
whether that diagnosis may be ruled out, by 
clinically established procedures for 
diagnosing that disease, to include 
addressing symptoms which are clinically and 
historically supported, assessing historical 
consistency of reported symptoms and 
findings, ruling out other diseases as 
causes of signs or symptoms, testing of both 
true and false trigger points, and 
ascertaining whether trigger point responses 
are and/or have been adequate to support a 
diagnosis, as appropriate.  The examiner 
should address any somatization or other 
indications which indicate, or contra-
indicate, a diagnosis of fibromyalgia.  

4.  Thereafter, and following any other 
appropriate actions, the RO should readjudicate 
the remanded claims.  If the benefits sought 
are not granted to the veteran's satisfaction, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


